McCLELLAN, J.
The payment by the wife of a debt of the husband with money belonging to her separate estate is not the making of a contract by the wife within section 2346 of the Code of 1886, but is a disposition of personal effects of the wife within section 2348. The wife and the husband jointly may apply her money to the .payment of a debt, by parol or otherwise, and it is of no consequence that the debt is that of the husband. If the husband assume to make such application without the wife’s co-operation, but the latter, after the payment has been so made, conjointly with the husband *186ratifies and confirms the application, it is as efficacious as if made in the first instance by them jointly,- since whatever one may lawfully do, one, the act being done, may lawfully ratify.
If the jury believed the evidence of the defendant, that having $100 of the wife’s money on deposit, he applied it by direction of the husband to the payment of a debt which the latter owed him, and after such application, the wife and husband with full knowledge united in ratifying the same, the plaintiff was not entitled to recover the monej^ back from him.
All the rulings of the court challenged by appellant’s brief wrnre in harmony with the foregoing views ; and the judgment must be affirmed.
Affirmed.